TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00630-CV



                                  Scott Colin Wright, Appellant

                                                  v.

Rosa Maria Delgado, Individually and as Next Friend of M.D. and D.D., Minor Children,
         all with an Interest in the Estate of Jose Alfredo Delgado, Deceased;
              Belinda Rojas Reyna, Individually, as Heir to the Estate of
Marco Aurelio Rodriguez Delgado, and as Next Friend of Jose Marco Rodriguez Rojas and
Humberto Emiliano Rodriguez Rojas, along with Rogelio Manuel Rodriguez Galindo and
        Alma Delia Delgado de Rodriguez; and Jose Antonio Tovar, Appellees


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 204,713-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant and appellees have filed a joint motion to dismiss this appeal. The joint

motion states that the parties have reached a settlement agreement and that the trial court has signed

a final judgment approving the settlement. Accordingly, we grant the joint motion and dismiss the

appeal.1 See Tex. R. App. P. 42.1(a).




       1
         Prior to the filing of the joint motion to dismiss, appellee Jose Antonio Tovar filed a
motion to dismiss himself from the proceedings. We dismiss that motion as moot.
                                          ___________________________________________

                                          Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Joint Motion

Filed: July 11, 2008




                                             2